COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER
Appellate case name:     Korey Adeleye v. The State of Texas

Appellate case numbers: 01-10-00879-CR & 01-10-00880-CR

Trial court case numbers: 1212111 and 1212112

Trial court:             337th District Court of Harris County, Texas

      On July 13, 2012, the above two appeals were abated for the trial court to determine
whether appellant desired to pursue the appeals. A record has been filed substantially
complying with our July 13 abatement order.

The above two appeals are ordered reinstated.

       It is so ORDERED.


Justice’s signature: /s/ Justice Higley
                    Acting individually


Date: October 17, 2012